Title: Abigail Adams to Mary Smith Cranch, 1 October 1785
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear sister
      October 1. 1785 London
     
     I told you in my last, that I was going to dine with my Friend Mrs. Rogers. You must know that yesterday the whole Diplomatick Choir dinned here, that is his Lordship the Marquiss of Carmarthan and all the Foreign Ministers 15 in all, and to day the Newspapers proclaim it. I believe they have as many Spies here as the Police of France. Upon these occasions no Ladies are admitted, so I wrote a card and beg’d a dinner for myself and Daughter of Mrs. Rogers where I know I am always welcome.
     It is customary to send out cards of invitation ten days before hand. Our cards were gone out, and as good luck would have it, Captain Hay returnd from the West Indies and presented us with a noble Turtle weighing a hundred and 14 pounds which was drest upon this occasion. Tho it gave us a good deal of pain to receive so valuable a present from them; yet we could not refuse it without affronting them, and it certainly happend at a most fortunate time. On tuesday they and a Number of our American Friends and some of our English Friends, for I assure you we have a chosen few of that number, are to dine with us.
     This afternoon I have had a visit from Madam Pinto, the Lady of the Portugal Minister. They have all visited now, and I have returnd their visits, but this is the only Lady that I have seen. She speaks english tolerabely and appears an agreeable woman. She has lately returnd to this Country from whence she has been 5 years absent. The Chevelier de Pinto has been Minister here for many years. Some years hence it may be a pleasure to reside here in the Character of American Minister, but with the present sallery and the present temper of the English no one need to envy the embassy. There would soon be fine work if any notice was taken of their Bilingsgate and abuse, but all their arrows rebound and fall Harmless to the ground. Amidst all their falshoods, they have never insinuated a Lisp against the private Character of the American Minister, nor in his publick Line charged him with either want of abilities honour or integrity. The whole venom has been leveld against poor America, and every effort to make her appear ridiculous in the Eyes of the Nation. How would they exult if they could lay hold of any circumstance in Either of our Characters to make us appear ridiculous.
     I received a Letter to day from Mr. Jefferson who writes me; that he had just received a parcel of English Newspapers. They “teem says he with every horrour of which nature is capable; assassination Suicide thefts robberies, and what is worse than thefts Murder and robbery, the blackest Slanders! Indeed the Man must be of rock who can stand all this. To Mr. Adams it will be but one victory the more. It would have illy suited me. I do not love difficulties, I am fond of quiet, willing to do my duty, but irritable by slander and apt to be forced by it to abandon my post. I fancy says he it must be the quantity of Animal food eaten by the English which renders their Character unsusceptible of civilisation. I suspect that it is in their kitchens and not in their Churches, that their reformation must be worked, and that missionaries from hence would avail more than those who should Endevour to tame them by precepts of Religion or Philosophy.”
     But he adds, what do the foolish Printers of America mean by retailing all this Stuff in our Papers, as if it was not enough to be slandered by ones Enemies without circulating the Slanders amongst ones Friends too?
     I could tell Mr. Jefferson that I doubt not that there are persons in America equally gratified with them as the english, and that from a spirit of envy. But these open attacks are nothing to the secret and subtle Enemies Mr. A. has had heretofore to encounter. In Mr. Jefferson he has a firm and faithfull Friend, with whom he can consult and advise, and as each of them have no object but the good of their Country in view, they have an unlimited confidence in each other, and they have only to lament that the Channel divides their more frequent intercourse.
     You ask me whether I must tarry out three years? Heaven only knows what may be the result of one if any probabity appears of accomplishing any thing. Tis likely we may tarry. I am sure that it will be a Labour if not of Love yet of much perplexity, and difficulty. The immense debt due from the Mercantile part of America to this Country, sours this people beyond measure and greatly distresses thousands who never were or ever will be Polititians. The Manufactures who supplied the Merchants, and depend upon them for remittances, indeed I pitty their situation. At the same time I think our Countrymen greatly to blame for getting a credit, that many of them have taken no Pains to preserve, but who have thoughtlessly rioted upon the Property of others.
     And this amongst other things makes our Situation dissagreeable and the Path very difficult for negotiation.
     You make an other inquiry too, how your Neice will like to tarry. I can assure you, and all those whom it ever concernd that I have not seen her half so happy and contented since she left America, as she has been for six weeks past, and I am persuaded she has no particular attachment there more than we all have in common. The last vessels brought her no Letters but from a female Friend or two. A few lines only have found their way across the vast ocean since last December, and them through the utmost hazard of Barbarians Algerines &c. Who would dare to trust a Letter? But enough I will say nothing, as she wishes every delicacy may be used with respect to a Person whom once we thought better of. But you cannot wonder that she rather wishes to remain some time in Europe than for a speedy return.
     Your Nephew you have had with you before now. As he did not arrive soon enough for commencment, he wished to see many Person in New York to whom he had Letters, and as he received much civility there, he did not leave it so suddenly as his Nothern Friends expected. He had permission to remain there a fortnight or more as he found it proper and convenient. I believe he is fully sensible of the necessity of oconomy. I never saw any inclination in him to unnecessary expence. He was my Book keeper all the time I resided at Auteuil and perfectly knows what our expences were; he will be very sensible they are not lessned by our residence in London, where we are more exposed to Company, and obliged to an attendance at Court. It mortifies me that I have it not in my Power to send amongst my Friends many things which I should rejoice to, as there are now so many articles restricted. If any particular thing is wanted by you or yours which I can put into the private trunk of a Captain, let me know it, and you shall have it.
     I would have you write me by way of New York during the winter. Cover your Letters either to Mr. King or Gerry; which address will Frank them to New York and they will forward them to me. I shall take the same method; as it is not likely any other opportunitys but by the Pacquet will offer. My Paper calls upon me to subscribe your affectionate Sister
     
      A A
     
    